DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on July 19, 2021 has been considered and entered.
Accordingly, claims 1-7 and 9-18 are pending in this application. Claims 1, 9, and 13 are currently amended; claims 2-7, 10-12, and 14-18 are previously presented; claim 8 is canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US-PGPUB 20010029421 A1), hereinafter Watanabe, in view of Takaoka (US-PGPUB 20110066377 A1).
Regarding claim 1, Watanabe teaches a method for measuring a variance in a measurement signal, the method comprising:
receiving the measurement signal from a sensor (Watanabe Fig. 2 signal from the vehicle wheel speed sensors 5-8 are received by the ECU40 and paragraph [0048] “With reference to FIG. 2, a vehicle wheel speed calculation block A1 receives the output signals from the vehicle wheel speed sensors 5-8”);
filtering  the measurement signal to obtain a filtered measurement signal by filtering the measurement signal first with a high pass filter […]; and (Watanabe Fig. 3 step 140 and page 5 paragraph [0055] “high-pass filtering process to extract high-frequency component”); and
determining the variance of the measurement signal based on the filtered measurement signal (Watanabe Fig. 3 step 150 and paragraph [0056]).
Watanabe does not explicitly teach filtering the measurement signal using a high pass filter to obtain a filtered measurement signal by filtering the measurement signal first with a high pass filter and subsequently with a low pass filter; and determining the variance of the measurement signal by filtering a running mean value of the filtered measurement signal.
However, on the same field of endeavor, Takaoka teaches an apparatus and a method for calculating velocity. The velocity calculator includes a data acquirer for acquiring acceleration data AD supplied by an acceleration sensor, a high-pass filter that removes direct-current components from the acceleration data AD to generate acceleration data AD1, a low-pass filter for low-pass filtering the acceleration data AD1 supplied by the high-pass filter to generate acceleration data AD2, and a velocity calculating section that performs velocity calculation using the acceleration data AD2 (Takaoka Fig. 8 and paragraphs [0105-0109]. Further, Takaoka teaches that the velocity calculation section may also calculate the variance of the acceleration data AD2 which are supplied by the low-pass filter (Takaoka paragraph [0285]). Further, Takaoka teaches a third filtering step to smoothed out the processed data signal calculated by the velocity calculating section to produce a smoothed output data (Takaoka Fig. 8 and paragraphs [0110, 0168-0170]). Further, Takaoka teaches the system may perform moving average filtering on acceleration data in addition to high-pass filtering and low-pass filtering (Takaoka paragraph [0291]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the method of Watanabe using Takaoka and include a 
	Therefore, the combination of Watanabe as modified in view of Takaoka teaches filtering the measurement signal using a high pass filter to obtain a filtered measurement signal by filtering the measurement signal first with a high pass filter and subsequently with a low pass filter; and determining the variance of the measurement signal by filtering a running mean value of the filtered measurement signal.

Regarding claim 6, Watanabe as modified in view Takaoka teaches all the limitations of claim 1 as stated above. Further, Watanabe as modified in view Takaoka teaches wherein cutoff frequencies of at least one of the high-pass filter and the low-pass filter are based on a frequency at which information relevant to a measurement task is still present in the measurement signal (Watanabe page 6 paragraph [0061] lines 7-9 “For example, the filter coefficients A0, A1, A2, B0, and B1 are 

Regarding claim 7, Watanabe as modified in view Takaoka teaches all the limitations of claim 1 as stated above. Further, Watanabe as modified in view Takaoka teaches the determining of the variance further comprising:
calculating the variance using at least one of a running calculation, a running mean, and a running mean of a sum of squares (Watanabe Fig 6 step 240, page 6 paragraph [0063-0064] and page 6 equation 2 variance calculation using running mean of sum of squares of “n” samples; Further, the modification in claim 1 for filtering a running mean/moving average implies calculating the moving average to be filtered).

Regarding claim 11, Watanabe as modified in view of Takaoka teaches all the limitations of claim 1 as stated above. Further, Watanabe as modified in view of Takaoka teaches wherein the method is executed by a non- transitory computer program (Watanabe page 4 paragraph [0047] the ECU includes a microcomputer having a CPU, and operates in accordance with a program).

Regarding claim 12, Watanabe as modified in view of Takaoka teaches all the limitations of claim 11 as stated above. Further, Watanabe as modified in view of Takaoka teaches wherein the non-transitory computer program is stored on a computer-readable storage medium (Watanabe page 4 paragraph [0047] the program is stored in the microcomputer’s ROM).

Regarding claim 13, it is directed to a device for practicing the method of claim 1. Watanabe as modified in view of Takaoka teaches all the limitations of claim 1 as stated above. Further, Watanabe as  a device for measuring a variance of a measurement signal, the device comprising:
an input configured to receive the measurement signal from a sensor (Watanabe Fig. 1 and paragraph [0047] input – input/output interface; “The I/0 interface is electrically connected to the vehicle wheel speed sensors 5-8. The I/0 interface receives the output signals from the vehicle wheel speed sensors 5-8”); and
a filter having a high pass filter and a low pass filter, wherein the filter being is configured
to (i) obtain a filtered measurement signal by filtering the measurement signal first with the high pass filter and subsequently with the low pass filter and (ii) determine the variance by filtering a running mean value of the filtered measurement signal (Watanabe Fig. 1-3 and paragraphs [0049, 0055], filter – filter block A6a. See also claim 1 analysis for modifying the filter block A6a to include a low-pass filter for a low-pass filtering step subsequent to the high-pass filtering step). The reason to combine is the same as claim 1.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Takaoka as applied to claim 6 above, and further in view of Yamaura (US Patent No. 6,266,602 B1).
Regarding claim 17, Watanabe as modified in view of Takaoka teaches all the limitations of claim 6 as stated above.  Further, Watanabe teaches an example cutoff frequency of the high-pass filter of 20Hz to 30 Hz (Watanabe paragraph [0061]). 
Watanabe does not explicitly teach wherein the cutoff frequencies are located between 2 Hz and 20 Hz.
However, on the same field of endeavor, Yamaura teaches a system and a method for determining bad road conditions which is similar to the problem being addressed by Watanabe. Further, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the method of Watanabe in view of Takaoka using Yamaura and modify the high-pass filter to have a cutoff frequency of 10 Hz. Modifying the cutoff frequency of the high-pass filter from 20Hz-30Hz to 10 Hz will not change the function of the high-pass filter as it will still be able to pass signals at a frequency above 20Hz-30Hz.
The motivation to do is to pass signals at a frequency above the predetermined cutoff frequency of 10 Hz and attenuate signals with a frequency below the predetermined cutoff frequency of 10 Hz (Yamaura col 11 lines 32-42).
Therefore, the combination of Watanabe as modified in view of Takaoka and Yamaura teaches wherein the cutoff frequencies are located between 2 Hz and 20 Hz.

Regarding claim 18, Watanabe as modified in view of Takaoka and Yamaura teaches all the limitations of claim 17 as stated above. Further, Watanabe as modified in view of Takaoka and Yamaura teaches wherein the cutoff frequencies are located at 5 Hz and 10 Hz (Yamaura col 11 lines 32-42; see also claim 17 analysis. The motivation to combine is the same as claim 17).

Claims 2-3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Takaoka as applied to claim 1 above, and further in view of Mandal et al. (NPL – “Design of optimal linear phase FIR high pass filter using craziness based particle swarm optimization technique”).
Regarding claim 2, Watanabe as modified in view of Takaoka teaches all the limitations of claim 1 as stated above.
Watanabe does not explicitly teach wherein the high-pass filter is a linear phase filter.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the method of Watanabe in view of Takaoka using Mandal and use a linear phase FIR high-pass filter for high-pass filtering the vehicle-wheel acceleration.
The motivation to do is because FIR filters are known to have many desirable features such as guaranteed stability, the possibility of exact linear phase characteristic at all frequencies and digital implementation as non-recursive structures (Mandal page 84 left col lines 22-26).
Therefore, the combination of Watanabe as modified in view of Takaoka and Mandal teaches a high-pass filter wherein the high-pass filter is a linear phase filter.

Regarding claim 3, Watanabe as modified in view of Takaoka and Mandal teaches all the limitations of claim 2 as stated above. Further, Watanabe as modified in view of Takaoka and Mandal teaches wherein coefficients of the high-pass filter are dependent on a sampling rate with which the measurement signal is detected (Watanabe paragraphs [0060-0061] “For example, the filter coefficients A0, A1, A2, B0, and B1 are prechosen to extract components in a frequency band extending above a specific value in the range of 20 to 30 Hz”).  

Regarding claim 14, Watanabe as modified in view of Takaoka and Mandal teaches all the limitations of claim 2 as stated above. Further, Watanabe as modified in view of Takaoka and Mandal wherein the high-pass filter is a Finite Impulse Response filter (Mandal page 84 left col lines 9-26 and Section 2; see also claim 2 analysis. The motivation to combine is the same as claim 2).  

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lipp (U.S. Patent No. 7,209,938 B2) in view of Watanabe as modified in view of Takaoka as applied to claim 1 above.
Regarding claim 9, it is directed to a method for data fusion. Lipp teaches a method comprising:
receiving, with the Kalman filter, a measurement signal from a sensor as a first input signal  and a variance of the measurement signal as a second input signal, wherein the variance of the measurement signal is measured by (i) […], and (ii) determining the variance […] (Lipp Fig. 1 measurement signal as a first input signal – measured quantity z[n]; variance of the measurement signal as second input signal – measurement(s)’ variance estimate                         
                            
                                
                                    R
                                
                                ^
                            
                        
                    ; determining the variance – variance estimator estimates the variance of the measurement signal); and
fusing the measurement signal with at least one third input signal using the Kalman filter (Lipp Fig. 1 at least one third input signal – input u[n]).  
Lipp does not teach wherein the variance of the measurement signal is measured by (i) filtering the measurement signal to obtain a filtered measurement signal by filtering the measurement signal first with a high pass filter and subsequently with a low pass filter, and (ii) determining the variance of the measurement signal by filtering a running mean value of the filtered measurement signal.
However, Watanabe as modified in view of Takaoka teaches a method for measuring the variance of a measurement signal which includes the steps of (i) filtering the measurement signal to obtain a filtered measurement signal by filtering the measurement signal first with a high pass filter and subsequently with a low pass filter, and (ii) determining the variance of the measurement signal by filtering a running mean value of the filtered measurement signal (see 103 analysis for claim 1 above).

Therefore, the combination of Lipp as modified in view of Watanabe and Takaoka teaches a method for data fusion using a Kalman filter, the method comprising receiving, with the Kalman filter, a measurement signal from a sensor as a first input signal and a variance of the measurement signal as a second input signal, wherein the variance of the measurement signal is measured by (i) filtering the measurement signal using a high pass filter to obtain a filtered measurement signal by filtering the measurement signal first with a high pass filter and subsequently with a low pass filter, and (ii) determining the variance of the measurement signal by filtering a running mean value of the filtered measurement signal; and fusing the measurement signal with at least one third input signal using the Kalman filter.

Regarding claim 10, Lipp as modified by Watanabe and Takaoka teaches all the limitations of claim 9 as stated above. Further, Lipp as modified by Watanabe and Takaoka teaches wherein the variance is measured outside of the Kalman filter (Lipp Fig. 1 shows the variance measurement or estimation is performed outside of the Kalman filter).

Regarding claim 5, Lipp as modified by Watanabe and Takaoka teaches all the limitations of claim 9 as stated above. Further, Lipp as modified by Watanabe and Takaoka teaches providing the variance of the measurement signal to a Kalman filter configured to fuse the measurement signal with a further input signal (Lipp Fig. 1 shows the variance is fed to the Kalman filter to fuse the signal with the input signal. See also claim 9 analysis).

Claims 4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Takaoka and Mandal as applied to claim 2 above, and further in view of Smith1 (NPL – “Introduction to Digital Filters: With Audio Applications”).
Regarding claim 4, Watanabe as modified in view of Takaoka and Mandal teaches all the limitations of claims 2, 14, and 18 as stated above. Further, Watanabe as modified in view of Takaoka and Mandal teaches adapting a group delay of the high-pass filter to a delay in the variance relevant to a measurement task (Watanabe Fig. 6 step 210, Fig. 13 step 710, and paragraphs [0065, and 0106] the variance calculation includes a step which checks if a predetermined time period has elapsed since the last execution of the partial variance summation step. Further, Chapter 8 of Smith provides a derivation of a formula to calculate the filter group delay as a response based on the input signal).

Regarding claim 15, Watanabe as modified in view of Takaoka and Mandal teaches all the limitations of claim 4 as stated above. Further, Watanabe teaches adapting the group delay to be between 50 ms and 100 ms (with the modification to the high-pass filter to be a linear phase FIR high-pass filter, the modification to the cutoff frequency of the high-pass filter to be 10 Hz and the cutoff frequency of the low-pass filter to be 5 Hz, and the modification to the filter coefficients, the group delay can be calculated and adapted to be between the recited range. Further, Chapter 8 of Smith provides a derivation of a formula to calculate the filter group delay).

Regarding claim 16, Watanabe as modified in view of Takaoka and Mandal teaches all the limitations of claim 15 as stated above. Further, Watanabe teaches adapting the group delay to be 80 ms (See claim 15 analysis).
Response to Arguments
In view of applicant’s amendment and argument, the 35 U.S.C. 112(b) rejection of claim 13 has been withdrawn.
In view of applicant’s amendment and argument, the 35 U.S.C. 101 rejection of claims 1-7, 9-12, and 14-18 has been withdrawn.
Applicant’s arguments filed 07/19/2021, see remarks pages 5-11 with respect to the 35 U.S.C. 103 rejection of claims 1-7 and 9-18 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 35 U.S.C. 103 rejection of claims 1-7 and 9-18, applicant amended independent claim 1 to include the additional feature of determining the variance of the measurement signal “by filtering a running mean value” of the filtered measurement signal. Applicant argues that the combination of Watanabe and Takaoka fails to teach all the limitations of claim 1 because A.) Watanabe does not teach “determining the variance by filtering a running mean value of the filtering-resultant vehicle wheel accelerations”, and B.) Takaoka fails to teach determining the variance of the acceleration                         
                            
                                
                                    α
                                
                                
                                    z
                                
                            
                        
                     by filtering a running mean value of the acceleration data AD2.
With respect to part A, examiner agrees. Watanabe does not teach determining the variance by filtering a running mean value of the filtering-resultant vehicle wheel accelerations. 
With respect to part B, examiner respectfully disagrees. The claimed limitation of “determining the variance of the measurement signal by filtering a running mean value of the filtered measurement signal” is disclosed by Takaoka. As claimed, the filtered measurement signal is obtained by performing high pass filtering then low pass filtering the measurement signal received from the sensor. Examiner 
In response to applicant’s argument with respect to the 35 U.S.C. 103 rejection of claims 2-7, and 9-18, applicant relied on claim 1 and argued that the other cited references does not teach the limitation of “determining the variance of the measurement signal by filtering a running mean value of the filtered measurement signal” and are not persuasive as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference to Smith is only used to provide details regarding derivation of the group delay as a filter response to an input signal.